     Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

JOSHUA FOSTER, JESSICA FOSTER AND
MAKAYLA FOSTER AND GABRIELLA FOSTER
MINORS, BY AND THROUGH THEIR NATURAL
GUARDIANS, JOSHUA AND JESSICA FOSTER                                              PLAINTIFFS

VERSUS                                                   CAUSE NO. 1:18-cv-00050-HSO-JCG

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
HUNT MH PROPERTY MANAGEMENT, LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                     DEFENDANTS
 ______________________________________________________________________________

 PLAINTIFFS’ RESPONSE IN OPPOSITION TO [220] DEFENDANTS’ MOTION TO
  EXCLUDE OPINIONS AND TESTIMONY OF DR. PAUL GOLDSTEIN AND [215]
DEFENDANTS’ MOTION TO STRIKE/EXCLUDE SUPPLEMENTAL DESIGNATION
           AND SUPPLEMENTAL REPORT OF DR. PAUL GOLDSTEIN
 ______________________________________________________________________________

       COME NOW Plaintiffs, by and through their undersigned counsel of record, Rushing &

Guice, P.L.L.C., and files this, their Response in Opposition to [220] Defendants’ Motion to

Exclude the Opinions and Testimony of Dr. Paul Goldstein and [215] Defendants’ Motion to

Strike/Exclude Supplemental Designation and Supplemental Report of Dr. Paul Goldstein, and

would further request the Court permit a hearing or oral argument of this matter pursuant to local

rule L.U.Civ.R.7(b)(6), and in support thereof would show unto the Court the following:

                                      INTRODUCTION

1.     Plaintiffs herein are a military family who obtained housing in privatized housing located

on or around Keesler Air Force Base in Biloxi, Mississippi. This housing was leased from

Defendants in their various capacities as owners or managers of the properties and pursuant to

the terms of said lease, Plaintiffs’ rent was paid through the housing allowance provided


                                          Page 1 of 17
     Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 2 of 17



pursuant to the compensation plan available to members of the United States military. Plaintiffs

resided in said privatized housing during the years of 2013-2018.

2.     Plaintiffs contend that, while residing in the privatized housing, they were exposed to

unhealthy conditions and various aspects of mold and mildew and other housing inadequacies

which made the premises uninhabitable and which affected them adversely, and they attribute

various symptoms, conditions, and injuries to this exposure, which are described as follows:

Allergic rhinitis; chronic abdominal pain; persistent cough; congestion; respiratory disorder;

headaches; nasal discharge; rash; fever; and vomiting. See Exhibit “A” at pg. 2.

3.     During the course of this litigation, Plaintiffs, through their counsel, retained Paul

Goldstein, Ph.D., a toxicology and forensic expert residing in El Paso, Texas who is a full

professor at the University of Texas at El Paso in the department of biological sciences. He has a

teaching and research focus in the areas of toxicology and genetics.

4.     Dr. Goldstein was provided the following materials which were utilized in the

preparation of his initial report and which he identified therein: (1) medical records of the Foster

home, (2) Plaintiffs’ pre-discovery disclosure core information, and (3) Mold Test USA results

and data, which is attached hereto as Exhibit “B”. He also received information regarding other

plaintiffs which are identified in the “sister” cases pending before this Court.

5.     Dr. Goldstein was designated as an expert witness on behalf of the plaintiffs within the

time limits prescribed by the court and Dr. Goldstein’s C.V. as well as an expert report prepared

by Dr. Goldstein was served upon all counsel of record on August 24, 2018. A copy of Dr.

Goldstein’s C.V. is attached hereto as Exhibit “C”, and the initial report submitted by Dr.

Goldstein is attached hereto as Exhibit “A”. The report stated the following:

       The following symptoms were diagnosed, but not limited to, the individuals living
       in the Foster’s residence: Allergic rhinitis; chronic abdominal pain; persistent

                                            Page 2 of 17
Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 3 of 17



 cough; congestion; respiratory disorder; headaches; nasal discharge; rash; fever;
 and vomiting.

 The occurrence of some, if not all, of these symptoms are positively correlated
 with toxic exposure to the following pathogens, which were identified in the
 Foster’s residence: DIFFERETN LANGUAGE FOR STEWART

 Aspergillus/Penicillium-Like
 This category is included on laboratory analysis reports for air samples containing
 certain free spores without other identifying structures. The free spores of
 Aspergillus and Penicillium (and other genera with small, round or ovoid, and
 colorless spores) are essentially indistinguishable, using standard microscopic
 examination methods.

 If required, cultured specimens can provide additional characteristics that will
 enable technicians to determine what genus is represented. If sporulating
 structures are present, Aspergillus is readily identifiable on tape samples.
 [Discovery of the Aspergillus species requires the culture of the fungus under
 different conditions of media, humidity, and temperature. Identifying Penicillium
 species is difficult, but, in some cases, possible.]

 These two allergenic molds are among those most often found in contaminated
 buildings. Aspergillus is represented by numerous species, many of which
 produce toxic substances. It may be associated with symptoms such as sinusitis,
 allergic bronchopulmonary aspergillosis, and other allergic symptoms. As if not to
 be outdone, Penicillium too is found in increased numbers in interiors. Some of its
 many species produce toxic substances that can cause allergic reactions, mucous
 membrane irritation, headaches, vomiting, and diarrhea.

 Aspergillus
 Reported to be allergenic. Members of this genus are reported to cause ear
 infections. Many species produce mycotoxins that may be associated with disease
 in humans andother animals. Toxin production is dependent on the species or a
 strain within a species and on the food source for the fungus. Some of these toxins
 have been found to be carcinogenic in animal species. Several toxins are
 considered potential human carcinogens. Common cause of extrinsic asthma
 (immediate-type hypersensitivity: type I). Acute symptoms include edema and
 bronchospasms; chronic cases may develop pulmonary emphysema: may also be
 associated with sinusitis, allergic bronchopulmonary aspergillosis, and other
 allergic symptoms.

 Penicillium
 A wide number of organisms have been placed in this genus. Identification to
 species is difficult. Often found in aerosol samples. Commonly found in soil,
 food, cellulose and grains. It is also found in paint and compost piles. It may
 cause hypersensitivity pneumonitis, allergic alveolitis in susceptible individuals. It

                                     Page 3 of 17
     Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 4 of 17



       is reported to be allergenic (skin). It is commonly found in carpet, wallpaper, and
       in interior fiberglass duct insulation. Some species can produce mycotoxins.
       Common cause of extrinsic asthma (immediate-type hypersensitivity: type I).
       Acute symptoms include edema and bronchospasms: chronic cases may develop
       pulmonary emphysema. It may also cause headaches, vomiting, and diarrhea.

       See Exhibit “A” at pg. 2-4.

Furthermore, as can be seen above, Dr. Goldstein identified certain pathogens which were

identified as being present at the Foster residence and described those pathogens and the likely

effects from being exposed to said pathogens. He also described and discussed mold allergies as

well as the mycotoxin Ochratoxin A, which is affiliated with Apsergillus and Penicillium

exposure. See Exhibit “A” at pg. 2.

6.      Dr. Goldstein thereafter indicated that with at least a 51% probability he believes that the

residents of the Foster household were exposed to and suffered from toxins released by the

presence of Aspergillus and Penicillium in their home. This conclusion was based upon the fact

that upon review of the information provided, there is evidence that such pathogens existed in the

home, that such pathogens are known to cause certain effects and symptoms with persons who

are exposed to the pathogens, and the plaintiffs did in fact suffer such conditions and symptoms.

Furthermore, as indicated in Dr. Goldstein’s supplemental report, he had obtained the benefit of

depositions taken in this matter, questionnaires filled out by Plaintiffs, and the reports of other

experts. Using these materials, he essentially confirmed his original opinions and further

illustrated his analysis of the matter and the details related to his conclusions.

7.     Dr. Goldstein’s report identified certain source material used by Dr. Goldstein, including

certain resource materials credited to Bradford-Hill, D. Friedman and J. and B. Hope. Dr.

Goldstein also indicated that certain source material was from the Mayo Clinic, 2018, and, as




                                             Page 4 of 17
     Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 5 of 17



previously stated, that he received and utilized certain other materials received from Plaintiffs’

counsel.

8.     As a matter of background, and as evidence that he was qualified to address these issues,

Dr. Goldstein’s report identified his educational background, numerous publications authored by

Dr. Goldstein, thesis and dissertation material by Dr. Goldstein, education related science articles

by Dr. Goldstein, historical publications by Dr. Goldstein, numerous papers presented by Dr.

Goldstein, professional societies and editor positions held by Dr. Goldstein (including but not

limited to the Society of Toxicology wherein he is currently a full member), certain copyrights

obtained by Dr. Goldstein (including a toxicology multimedia program with internet applications

dated 2005), certain honors received by Dr. Goldstein, teaching experience of Dr. Goldstein

(which includes classes on toxicology and related fields), employment history of Dr. Goldstein

(which indicates that he has been a University professor or teacher of some type since the early

1970’s), numerous grants received by Dr. Goldstein, and the actual report of Dr. Goldstein which

includes a description, a narrative of his qualifications, information regarding prior testimony,

identification of materials and data considered or relied upon, compensation, and a statement

regarding his opinions and information regarding certain issues and substances which are

relevant to this case and which require an expert scientific explanation in order for a jury or other

to understand the effects of exposure to certain pathogens.

9.     Dr Goldstein’s report was subsequently supplemented as follows: On February 7, 2019

Plaintiffs filed their Supplemental Designation of Expert Witness wherein Dr. Goldstein’s C.V.

and deposition/trial testimony history were updated, see Exhibit “D” attached. On March 6,

2019 Plaintiffs submitted their Supplemental Designation of Expert Witness wherein Dr.

Goldstein provided a list of additional documentation that supported his conclusions. See



                                           Page 5 of 17
      Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 6 of 17



Exhibit “E” attached. On March 21, 2019 Plaintiffs submitted their Supplemental Designation

of Expert Witness wherein Dr. Goldstein’s Supplemental Report was provided, see Exhibit “F”

attached. Additionally, Dr. Goldstein was deposed by the defendants on December 18-19, 2018,

see Exhibits “G” and “H” attached.

                                     EXPERT TESTIMONY

10.    Expert testimony is allowed under Federal Rule of Evidence 702. “A witness who is

qualified as an expert by knowledge, skill, experience, training, or education may testify in the

form of an opinion or otherwise if: (a) the expert’s scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in issue;

(b) the testimony is based on sufficient facts or data; (c) the testimony is the product of reliable

principles and methods; and (d) the expert has reliably applied the principles and methods to the

facts of the case. Fed. R. Evid. 702. The opinions expressed by Dr. Goldstein, in his report,

deposition and supplemental materials, address issues regarding certain substances found within

the home of the plaintiffs, the effects of such substances when an individual is exposed to such

substances, and the likelihood as to whether such substances contributed to or caused the

conditions complained of by the plaintiffs. These separate opinions and statements regarding

these substances are contained within Dr. Goldstein’s original report, which was filed within the

time limits directed by the court.

11.    Subsequent to the submission of this expert report, Defendants deposed Dr. Goldstein,

and during the course of said deposition, explored the various opinions and comments and

informational testimony which might be presented by Dr. Goldstein at the trial of this matter. In

the course of said deposition, it was determined that additional materials support Dr. Goldstein’s

opinions and statements which were presented in his original report and it was requested that



                                           Page 6 of 17
     Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 7 of 17



such materials be identified. Additionally, Dr. Goldstein explained and clarified the statements

and various opinions contained within his report and addressed such in greater depth than was

previous presented, all of which fell within the scope of the disclosures contained in the original

report. Dr. Goldstein explained his opinions, explained information he had obtained and

reviewed from his experience and background in toxicology and regarding various molds, and

indicated that he could provide additional materials which would support his various opinions

which practically all related to generally accepted scientific principles. As stated in Moore v.

Ashland Chemical Inc., 151 F.3d 275 (5th Cir., 1998):

       The primary locus of this obligation is Rule 702, which clearly contemplates
       some degree of regulation of the subjects and theories about which an expert may
       testify. "If scientific, technical, or other specialized knowledge will assist the trier
       of fact to understand the evidence or to determine a fact in issue" an expert "may
       testify thereto. " The subject of an expert's testimony must be "scientific ...
       knowledge." The adjective "scientific" implies a grounding in the methods and
       procedures of science. Similarly, the word "knowledge" connotes more than
       subjective belief or unsupported speculation. The term "applies to any body of
       known facts or to any body of ideas inferred from such facts or accepted as truths
       on good grounds." Webster's Third New International Dictionary 1252 (1986). Of
       course, it would be unreasonable to conclude that the subject of scientific
       testimony must be "known" to a certainty; arguably, there are no certainties in
       science. But, in order to qualify as "scientific knowledge," an inference or
       assertion must be derived by the scientific method. Proposed testimony must be
       supported by appropriate validation--i.e., "good grounds," based on what is
       known. In short, the requirement that an expert's testimony pertain to "scientific
       knowledge" establishes a standard of evidentiary reliability.
             Daubert, 509 U.S. at 589-90, 113 S.Ct. at 2794-95 (emphasis in original)
       (internal citations omitted).
             The Court stated further that:
             Rule 702 further requires that the evidence or testimony "assist the trier of
       fact to understand the evidence or to determine a fact in issue." This condition
       goes primarily to relevance. "Expert testimony which does not relate to any issue
       in the case is not relevant and, ergo, non-helpful."
             Id. at 591, 113 S.Ct. at 2795 (citation omitted). The Court then proceeded to
       enumerate a five-factor, non-exclusive, flexible test for district courts to consider
       when assessing whether the methodology is scientifically valid or reliable. These
       factors include: (1) whether the expert's theory can be or has been tested; (2)
       whether the theory has been subject to peer review and publication; (3) the known
       or potential rate of error of a technique or theory when applied; (4) the existence

                                            Page 7 of 17
      Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 8 of 17



       and maintenance of standards and controls; and (5) the degree to which the
       technique or theory has been generally accepted in the scientific community. Id. at
       593-95, 113 S.Ct. at 2796-97.

12.    In response to Dr. Goldstein’s representations during the deposition that he could obtain

and provide additional documentation regarding the information provided in his report, Dr.

Goldstein subsequently provided an extensive list of research materials and scientific data which

specifically supported various statements made during the course of his deposition. Additionally,

shortly thereafter, Dr. Goldstein provided a supplemental report which addressed statements

made by Defendants’ expert as well as expanded and clarified many of the discussions which

took place during the deposition of Dr. Goldstein, and which were presented in his original

report. The supplemental document identified additional materials received by Dr. Goldstein for

review and did not expand the scope of Dr. Goldstein’s testimony. Defendants were on notice

from the doctor’s initial report as to the subject matter of all discussions contained therein.

13.    The Defendants seek to use every conceivable argument for excluding Dr. Goldstein’s

testimony, whether those opinions related to causation, whether they related to correlation of the

exposure to certain toxins and pathogens and the symptoms experienced by the plaintiffs, and

whether any additional information which may be presented by Dr. Goldstein at the trial of this

matter may educate and inform the jury regarding generally accepted scientific principles related

to exposure to pathogens, such being beyond the knowledge ordinarily known by laymen.

      DR. GOLDSTEIN IS QUALIFIED TO TESTIFY REGARDING THE MATTERS

                           CONTAINED IN HIS EXPERT REPORT

14.    Dr. Goldstein is qualified to offer opinions and testimony regarding pathogens, likely

effects of exposure to said pathogens, and likelihood that said exposure caused or contributed to

the symptoms experienced by the plaintiffs herein. While it is true that Dr. Goldstein’s Masters



                                            Page 8 of 17
      Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 9 of 17



and Doctorate degrees which were obtained in the 1970’s were not in the field of toxicology, it

also has been indicated that such degrees were not available in the time period he attended school

and that he in fact expanded his education while a professor and pursued additional learning

within the field of toxicology, which he then taught in a university setting. Dr. Goldstein’s

resume provides a detailed picture of the experience and education of this gentleman and his

involvement in the field of toxicology and genetics, including but not limited to his full

membership in the Society of Toxicology. Dr. Goldstein is more than qualified to testify

regarding the subject matter of his report, and, should the court wish to further explore Dr.

Goldstein’s background experience in the field of toxicology, it would be appropriate for the

court to conduct a hearing regarding same whereby Dr. Goldstein can present the details of his

experience and education directly to the Court so that his credentials may be further evaluated.

15.      Rule 702 does not require the extreme expertise that the Defendants seem to seek. See

Tesco Corp. v. Weatherford International, Inc., 2010 WL 4627807, at *10 (S.D. Tex. Sept. 27,

2010). “A witness qualified as an expert is not strictly confined to his area of practice but may

testify concerning related applications; a lack of specialization does not affect the admissibility

of the opinion, but only its weight.” Id. (citing Trenado v. Cooper Tire & Rubber Co., 2009 WL

5061775, at *2 (S.D. Tex. Dec. 15, 2009) (citing Lavespere v. Niagara Mach. & Tool Works,

Inc., 910 F.2d 167, 176-77 (5th Cir. 1990), abrogated on other grounds by Little v. Liquid Air.

Corp., 37 F.3d 1069 (5th Cir. 1996)); Peteet v. Dow Chemical Co., 868 F.2d 1428, 1431 (5th Cir.

1989).

16.      Dr. Goldstein’s opinions are reliable. Dr. Goldstein is not offered as a fact witness as to

the existence of any such pathogens in the home of the plaintiffs, but rather, he has indicated that

he has relied upon testing provided to him as well as statements made by the plaintiffs, and the



                                            Page 9 of 17
    Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 10 of 17



plaintiffs’ medical reports. He subsequently received numerous depositions and other materials

obtained during the course of this litigation. Dr. Goldstein has stated that when one is in the

presence of, and exposed to, such pathogens, certain effects tend to lie which are scientifically

documented and which are as follows:

       Aspergillus/Penicillium-Like
       This category is included on laboratory analysis reports for air samples containing
       certain free spores without other identifying structures. The free spores of
       Aspergillus and Penicillium (and other genera with small, round or ovoid, and
       colorless spores) are essentially indistinguishable, using standard microscopic
       examination methods.

       If required, cultured specimens can provide additional characteristics that will
       enable technicians to determine what genus is represented. If sporulating
       structures are present, Aspergillus is readily identifiable on tape samples.
       [Discovery of the Aspergillus species requires the culture of the fungus under
       different conditions of media, humidity, and temperature. Identifying Penicillium
       species is difficult, but, in some cases, possible.]

       These two allergenic molds are among those most often found in contaminated
       buildings. Aspergillus is represented by numerous species, many of which
       produce toxic substances. It may be associated with symptoms such as sinusitis,
       allergic bronchopulmonary aspergillosis, and other allergic symptoms. As if not to
       be outdone, Penicillium too is found in increased numbers in interiors. Some of its
       many species produce toxic substances that can cause allergic reactions, mucous
       membrane irritation, headaches, vomiting, and diarrhea.

       Aspergillus
       Reported to be allergenic. Members of this genus are reported to cause ear
       infections. Many species produce mycotoxins that may be associated with disease
       in humans andother animals. Toxin production is dependent on the species or a
       strain within a species and on the food source for the fungus. Some of these toxins
       have been found to be carcinogenic in animal species. Several toxins are
       considered potential human carcinogens. Common cause of extrinsic asthma
       (immediate-type hypersensitivity: type I). Acute symptoms include edema and
       bronchospasms; chronic cases may develop pulmonary emphysema: may also be
       associated with sinusitis, allergic bronchopulmonary aspergillosis, and other
       allergic symptoms.

       Penicillium
       A wide number of organisms have been placed in this genus. Identification to
       species is difficult. Often found in aerosol samples. Commonly found in soil,
       food, cellulose and grains. It is also found in paint and compost piles. It may

                                         Page 10 of 17
Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 11 of 17



  cause hypersensitivity pneumonitis, allergic alveolitis in susceptible individuals. It
  is reported to be allergenic (skin). It is commonly found in carpet, wallpaper, and
  in interior fiberglass duct insulation. Some species can produce mycotoxins.
  Common cause of extrinsic asthma (immediate-type hypersensitivity: type I).
  Acute symptoms include edema and bronchospasms: chronic cases may develop
  pulmonary emphysema. It may also cause headaches, vomiting, and diarrhea.

  Mold Allergy
  Most allergic responses to mold involve hay fever-type symptoms that can make
  you miserable but aren’t serious. However, certain allergic conditions caused by
  mold are more severe. These include, but are not limited to (Mayo Clinic, 2018):

     • Mold-induced asthma. In people allergic to mold, breathing in spores can
     trigger an asthma flare-up. If you have a mold allergy and asthma, be sure you
     have an emergency plan in place in case of a severe asthma attack.
     • Allergic fungal sinusitis. This results from an inflammatory reaction to
     fungus in the sinuses.
     • Allergic bronchopulmonary aspergillosis. This reaction to fungus in the
     lungs can occur in people with asthma or cystic fibrosis.
     • Hypersensitivity pneumonitis. This rare condition occurs when exposure to
     airborne particles such as mold spores causes the lungs to become inflamed. It
     may be triggered by exposure to allergy-causing dust at work.

  Ochratoxin A
  Individuals exposed to Aspergillus and Penicillium in their homes are exposed to
  the mycotoxin Ochratoxin A (OTA). It is a known nephrotoxic, immunotoxic, and
  carcinogenic mycotoxin in animals and is present with elevated levels of
  Aspergilus and Penicillium (Hope and Hope, 2012). It is classified as a class 2B,
  possible human carcinogen by IARC. The National Toxicology Program (NTP)
  has designated OTA as a “reasonably anticipated to be human carcinogen”. DNA
  adducts occur in animals exposed to OTA which interfere with the DNA repair
  systems and cell cycle control systems and serve as an initiating point of
  carcinogenesis (Hope and Hope, 2012).

  In humans, OTA has been detected in blood, urine, and breast milk, as well as
  renal cell carcinomas, breast cancer, astrocytoma, inflamed bladder tissue, cell
  carcinoma, and skin biopsies. In addition, OTA has been found in the umbilical
  cord and placental tissue of a newborn whose mother had been exposed from a
  water-damaged home. The mother had OTA in her breast milk, urine, and nasal
  secretions. Other family members also tested positive for OTA in urine and nasal
  secretion samples (Hope and Hope, 2012).

  See Exhibit “A” at pg. 3-4.




                                     Page 11 of 17
      Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 12 of 17



17.     This information is generally accepted in the scientific community and in the field of

toxicology. Dr. Goldstein is competent to reliably testify regarding the possible effects resulting

from exposure to these pathogens. Dr. Goldstein’s testimony that exposure to any such

pathogens may therefore result in the known likely symptoms and effects of exposure to such

pathogens is reliable and conforms with general scientific principles, and he can further confirm

that certain symptoms and effects experienced by Plaintiffs match these known effects.

Although Defendants assert that no materials were provided which support these propositions,

Dr. Goldstein cited two resources in the above-quoted material. He also received similar material

regarding each plaintiff in the “sister” cases pending before this Court. He also indicated that he

received the mold test information. This information contained a section which also identified

these pathogens and their likely effects. The statements and opinions of Dr. Goldstein utilized

generally accepted principles and Dr. Goldstein provided additional documentation verifying

same when requested to do so. After considering this information, Dr. Goldstein is able to

reliably establish general causation. The plaintiffs were exposed to such pathogens and suffered

effects known to be common effects and symptoms of such exposure. This scientific information

is beyond that knowledge generally possessed by laymen and Dr. Goldstein is competent to

reliably testify regarding same. This testimony is relevant to Plaintiffs’ asserted causes of action

and may be considered by the jury when making factual determinations of various elements such

as habitability of the premises and conditions constituting a breach of contract, even though

Defendants have attempted to narrowly define Plaintiffs’ causes of actions as a “toxic tort

claim.” Dr. Goldstein can competently testify regarding exposure and potential symptoms and

effects resulting from such exposure. This testimony, although to some degree constituting

opinion, is as much educational in nature due to the generally accepted principles utilized in this



                                          Page 12 of 17
      Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 13 of 17



evaluation, and Dr. Goldstein should be allowed to testify regarding same in order to better

inform the jury about these scientific matters.

18.     The doctor next indicates that not only does he believe that Plaintiffs were exposed, but

he believes that they did suffer from the toxins to which they were exposed. As expressed by Dr.

Goldstein during his deposition, although he is unable to determine, beyond doubt, that such

exposure resulted in said symptoms, he believes there was at least a 51% chance that at least

some of the symptoms experienced by Plaintiffs resulted from their exposure to the mold or

pathogens present in their home.

19.     Dr. Goldstein’s testimony regarding the nature of certain pathogens, and the likely effects

of being exposed to such pathogens is scientific, technical or other specialized information which

would assist the trier of fact in understanding evidence which they may receive and potential

consequences and effects resulting from exposure to such pathogens. For such reason, Dr.

Goldstein’s testimony regarding same should be presented to the jury. This information should

be presented for the education and benefit of the jury in evaluating facts they may hear. Dr.

Goldstein is competent to reliably assist the jury in understanding the risks involved with

exposure to these conditions, based upon generally accepted principles. This information will

help the jury make factual determinations regarding issues such as actual exposure and

habitability of the premises, and help them understand that whether or not exposure to these

pathogens caused the harms suffered by Plaintiffs, that the exposure and potential exposure to

same still are considerations in making factual determinations related to the various causes of

action asserted by Plaintiffs.

20.     Dr. Goldstein was presented with numerous tests in the various cases he reviewed that

were created and produced by other third parties and which contained descriptions of symptoms



                                           Page 13 of 17
      Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 14 of 17



and effects which were suffered by the plaintiffs as expressed within their medical records and in

information provided by Plaintiffs themselves. He was also presented with copies of depositions

when such became available. No additional tests by Dr. Goldstein were required in order for him

to present the scientific information which he is able to present to the jury, and present his

opinions regarding same, as well as his evaluation of the information presented to him.

21.     Dr. Goldstein’s testimony is necessary as the jurors should not be expected to know or

understand such scientific information on their own. Additionally, Dr. Goldstein, while

presenting his testimony, can explain in greater detail why he reached the conclusion that the

causation is at least 51% likely for this family as it relates to effects caused by the pathogens. Dr.

Goldstein has identified the factual information that he used, he applied generally accepted

scientific principles, and he determined, through his expertise in the field of toxicology, that

some of the family’s ailments were more likely than not caused by the pathogens believed to be

present in their home. Of course, he would be subject to cross-examination and competing

expert opinions which may or may not affect the jury’s evaluation of his credibility.

22.     Dr. Goldstein’s education, experience and knowledge in the field of toxicology and

biology qualifies him to testify regarding the nature of certain pathogens to which the plaintiffs

were, or may have been, exposed, the likely effects and symptoms which may result from

exposure to said pathogens and toxins, and the likelihood that said symptoms and effects which

were experienced and described by Plaintiffs were caused by exposure to such toxins. Each of

these opinions, and Dr. Goldstein’s testimony regarding generally accepted scientific information

should be allowed. The arguments raised by Defendants regarding potential exclusion of this

witness are properly addressed on cross-examination, and with competing testimony, and address

the weight to be given to Dr. Goldstein’s testimony, and not its admissibility. Furthermore,



                                           Page 14 of 17
      Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 15 of 17



Defendants are quick to refer to the fact that their expert(s) disagree with Dr. Goldstein. As

stated by the United States Fifth Circuit in Pipotone v. Biomatrix, Inc., 288 F.3d 239 (5th Cir.,

2002), experts sometimes reach different conclusions based upon competing versions of the facts

and the Court should not exclude an expert’s testimony because it believes one version over the

other. Additionally, the Pipitone Court warned the district court from applying an overly

stringent standard of reliability as the fact-finder should have the opportunity to accept or reject

an opinion after considering all factors that weigh on credibility, including whether the predicate

facts are accurate.

23.     The supplemental scientific research material and report submitted regarding Dr.

Goldstein are explanatory items which clarify and delve more deeply into the previously

disclosed opinions of Dr. Goldstein. Defendants were on notice of the expected testimony of Dr.

Goldstein from his initial report and Dr. Goldstein’s supplemental report should not be excluded

or stricken as the material contained therein falls squarely within the four corners of the

information and opinions originally presented, and his confirmation of same following review of

the depositions obtained in these cases. In contrast with the position expressed by the defendants

in citing Reliance Ins. Co. v. Louisiana Land and Exploration Co., 110 F.3d 253 (5th Cir., 1997)

wherein the expert created a completely new opinion addressing new issues which were

explicitly not contained in the original report, Dr. Goldstein’s supplement only expressed his

original statements and opinions in greater detail than he did in his original report, and in greater

detail than was required under Rule 26.

24.     If the originally submitted report and the citations contained therein are deemed to be

insufficient to support the full scope of Dr. Goldstein’s statements and opinions, Plaintiffs

request the Court to allow the supplementation of the list of research materials used by Dr.



                                           Page 15 of 17
    Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 16 of 17



Goldstein as counsel for Plaintiffs first learned that the list of materials might be insufficient

during the course of Dr. Goldstein’s deposition, and it would be a miscarriage of justice for the

plaintiffs to be penalized for such an issue, especially as the alleged absence of material was

harmless and the information which was allegedly not identified consisted of generally accepted

scientific principles which were readily available to Defendants’ experts, and which were

essentially already in the possession of the defendants as attachments to the multiple toxicology

tests received in the various “sister” cases pending in this Court.

       WHEREFORE PREMISES CONSIDERED, Plaintiffs pray that the Court deny

Defendant’s Motion to Exclude the Testimony and Opinions of Dr. Paul Goldstein, and deny

Defendants’ Motion to Strike/Exclude Supplemental Designation of Dr. Paul Goldstein, or in the

alternative that the Court conduct a hearing on said motion, listen to the testimony of Dr.

Goldstein, and then deny Defendants’ motions.

       Respectfully submitted the 14th day of June, 2019.

                                              RUSHING & GUICE P.L.L.C.

                                              By: /s/ R. Scott Wells
                                              R. SCOTT WELLS MSBN 9456
                                              WILLIAM LEE GUICE III MSBN 5059
                                              MARIA MARTINEZ MSBN 9951
                                              Post Office Box 1925
                                              Biloxi, Mississippi 39533
                                              Phone: (228) 374-2313
                                              Fax: (228) 875-5987
                                              swells@rushingguice.com
                                              bguice@rushingguice.com
                                              mmartinez@rushingguice.com




                                           Page 16 of 17
        Case 1:18-cv-00050-HSO-JCG Document 271 Filed 06/14/19 Page 17 of 17



                                                           CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on the 14th day of June, 2019, a copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent to all known counsel of record by operation of the court’s electronic filing system.

             SO CERTIFIED, this 14th day of June, 2019.


                                                                                             /s/ R. Scott Wells
                                                                                             R. SCOTT WELLS



W:\9289\Foster\Working\P\19-0613 Response to [220] Motion to Exclude Goldstein's Opinions and Testimony.docx




                                                                          Page 17 of 17
